The claim of the defendant that he was denied the effective assistance of counsel is without merit. The mere fact that the tactics and strategy of defense counsel ultimately proved unsuccessful cannot be equated with ineffective assistance (see, People v Baldi, 54 NY2d 137, on remand 87 AD2d 843, appeal after remand 96 AD2d 212; People v Rudd, 125 AD2d 613; People v Crevelle, 122 AD2d 153, lv denied 68 NY2d 811).
We have examined the defendant’s remaining contentions, including those in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.